Citation Nr: 1102234	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-27 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to a compensable disability rating for 
degenerative spurring of the thoracic spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Augusta, 
Maine Department of Veterans Affairs (VA) Regional Office (RO) 
and a March 2009 rating decision of the Detroit, Michigan RO.

In July 2010, the Board remanded this case for the Veteran to be 
scheduled for a Travel Board hearing.  In October 2010, the 
Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.  At the hearing, the 
Veteran submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2010).

For the reasons explained below, the issue of entitlement to a 
compensable disability rating for degenerative spurring of the 
thoracic spine is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


FINDING OF FACT

A lumbar spine disability has been linked by competent evidence 
to the Veteran's military service.


CONCLUSION OF LAW

Service connection for a lumbar spine disability is warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for 
service connection for a lumbar spine disability, the Board finds 
that no discussion of VCAA compliance is necessary at this time.

Pertinent Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the requirements for entitlement 
to service connection have been met is based on an analysis of 
all of the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 3.303(a) (2010); Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3 (2010); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current lumbar spine disability is 
related to his military service and that he has suffered from low 
back pain for more than 20 years, ever since he was on active 
duty.  Specifically, he affirms that he was diagnosed with 
scoliosis while in service, and he also alleges that he injured 
his back while in service.  In addition, he has argued that he 
had no back problems prior to entering the service.

The Veteran's service treatment records confirm that his spine 
was evaluated as normal at his September 1982 pre-induction 
examination.  In a January 1987 service treatment record it was 
noted that the Veteran had a "scoliotic LS curve."  Thereafter, 
his spine was evaluated as normal at his January 1987 service 
separation examination.  On an accompanying January 1987 report 
of medical history, it appears that the Veteran initially 
indicated that he did not know if he had recurrent back pain, but 
then crossed out that marking and indicated that he did not have 
recurrent back pain.  In February 1987, an in-service scoliosis 
survey with X-rays of the thoracolumbar spine revealed minimal 
(less than 5 degrees) levoscoliosis centered at the T9 vertebral 
body, with degenerative spurring suspected along the right 
lateral margins at the T9-10 level.

The Veteran underwent a VA spine examination in August 2006.  On 
that occasion, accompanying X-rays of his lumbosacral spine 
revealed mild spondylosis.  After reviewing the claims file and 
examining the Veteran, the examiner diagnosed the Veteran with 
age-related mild spondylosis of the lumbar spine.  Noting that 
his service treatment records revealed no lumbar spine injury, 
she concluded that his lumbar spine condition had developed since 
active duty and was not related to active duty service.  She went 
on to note that there was no evidence to suggest that the 
Veteran's service-connected thoracic spine condition was related 
to his lumbar spine condition, and opined that his lumbar spine 
condition was not likely related to or aggravated by his service-
connected thoracic spine condition.

In an October 2006 VA treatment record, it was noted that the 
Veteran had received orthotics about 20 years ago in order to 
control his low back pain.  It was also noted that he had used 
these orthotics regularly until they broke.

In a February 2007 statement, one of the Veteran's private 
physicians (Dr. P.) indicated his review of the Veteran's service 
treatment records and noted that the Veteran had been diagnosed 
with a scoliotic lumbosacral curve therein.  He went on to opine 
that it was more likely than not that this condition had a 
relation to the Veteran's low back pain currently.  An 
accompanying private evaluation by Dr. P. noted that the Veteran 
had a close to 20-year history of low back pain without any 
definitive preceding event, and that curvature/scoliosis was 
noted in his service treatment records.  Dr. P. concluded that 
the Veteran's lumbar curvature/scoliosis could contribute to 
current back symptoms and symptomatology.

A March 2007 private MRI of the Veteran's lumbar spine revealed 
degenerative changes at the L5-S1 disc level.

In a September 2007 private treatment record, it was noted that 
the Veteran had a 20 plus year history of low back pain, and he 
presented with scoliosis with curvature in the lumbar spine and 
concurrent curvature in the thoracic spine.

The Veteran underwent another VA spine examination in November 
2007.  On that occasion, he claimed that the onset of pain in his 
lumbar area had begun in the late 1980s.  Accompanying X-rays of 
his lumbar spine revealed stable mild degenerative disc disease 
at L4-L5 and L5-S1.  After reviewing the claims file and 
examining the Veteran, the examiner diagnosed the Veteran with 
mild degenerative disc disease of the lumbar spine.  Using the 
exact same language as the August 2006 VA examiner, she noted 
that his service treatment records revealed no lumbar spine 
injury, and concluded that his lumbar spine condition had 
developed since active duty and was not related to active duty 
service.  She went on to note that there was no evidence to 
suggest that the Veteran's service-connected thoracic spine 
condition was related to his lumbar spine condition, and opined 
that his lumbar spine condition was not likely related to or 
aggravated by his service-connected thoracic spine condition.

In a February 2008 statement, another of the Veteran's private 
treatment providers (D.D., D.O.) stated that the Veteran had 
reported falling on the ice in service and injuring his back, and 
that he had been treated for his almost 20-year history of back 
pain since that time.  D.D. also stated that the Veteran had 
reported having orthotics since he had been in the military.

In a March 2008 statement, the Veteran's physical therapist 
(K.G.) noted the Veteran's complaints of a long-standing (20-
year) history of low back pain dating back to his time of 
military service.  She noted that he had been diagnosed in 
service with scoliosis of the lumbosacral spine as well as 
degenerative spurring of the thoracic spine.  She also noted that 
the Veteran had experienced progressive and chronic pain in his 
spine since that time, with significant worsening in the last six 
years.  K.G. went on to describe the Veteran's current 
thoracolumbar scoliosis, defined as an S-type curve.  Citing the 
Veteran's progressive worsening of his symptoms, she further 
noted that scoliosis is accompanied by a variety of 
musculoskeletal impairments or dysfunctions that may not be fully 
realized at the time of initial diagnosis, but that may become 
apparent in time due to the long term implications of the 
curvature(s) on the body and the musculoskeletal imbalances the 
body must accommodate to over time.

The Veteran underwent another VA spine examination in February 
2009.  On that occasion, he claimed that the onset of pain in his 
lumbar area had begun in 1982.  After examining the Veteran, the 
examiner diagnosed him with age-related mild degenerative disc 
disease of the lumbar spine.

At his October 2010 hearing, the Veteran testified that he began 
to feel pain in his back during service, particularly when moving 
boxes of award covers and heavy furniture up and down stairs.  He 
also testified that several years after his discharge from 
service, he sought treatment for his low back pain by going to a 
foot doctor for orthopedic inserts, which helped to reduce his 
pain.
Given the evidence outlined above, and after resolving all doubt 
in the Veteran's favor, the Board finds that service connection 
for a lumbar spine disability is warranted.  Indeed, the 
Veteran's service treatment records reflect that he was assessed 
with a scoliotic LS (lumbosacral) curve in January 1987.  
Throughout the period of the claim, he has been diagnosed with 
various disabilities of the lumbar spine, including spondylosis 
and degenerative disc disease.  Additionally, he has consistently 
reported that he has experienced chronic low back pain for about 
twenty years.  He is competent, even as a layman, to attest to 
having experienced chronic back pain during the many years since 
his discharge, and the Board finds no reason to doubt the 
credibility of his statements on this matter.  38 C.F.R. 
§ 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting that lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection"); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006) (finding that lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence).  In 
his February 2007 statement, Dr. P. cited the Veteran's in-
service diagnosis of a scoliotic lumbosacral curve when opining 
that it was more likely than not that this condition had a 
relation to the Veteran's current low back pain.  Additionally, 
although K.G.'s March 2008 statement does not specifically relate 
the Veteran's in-service scoliosis with his current lumbar spine 
disability, it does indicate that scoliosis can be accompanied by 
a variety of musculoskeletal impairments that may not be fully 
realized at the time of diagnosis, but that become apparent over 
time.  

The Board acknowledges that the VA examiners in August 2006 and 
November 2007 both opined that the Veteran's lumbar spine 
condition was not related to either his active service or his 
service-connected thoracic spine condition.  However, under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-07 (1994).  The mandate to accord the benefit 
of the doubt is triggered when the evidence has reached a stage 
of equipoise.  In this matter, the Board is of the opinion that 
this point has been attained.  As such, the Board concludes that 
service connection for a lumbar spine disability is warranted.


ORDER

Service connection for a lumbar spine disability is granted.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
of entitlement to a compensable disability rating for 
degenerative spurring of the thoracic spine.

The Board notes that the Veteran's most recent VA spine 
examination took place in February 2009, nearly two years ago.  
On that occasion, range of motion testing revealed no objective 
evidence of pain on active range of motion of the thoracolumbar 
spine.  In addition, the Veteran reported at that time that 
during the last 12-month period, he had lost less than one week 
of time from work due to his back pain.  Thereafter, at his 
October 2010 hearing, the Veteran testified that sometimes after 
bending over at work and then standing up, his back pain is so 
excruciating that he feels nauseous.  Furthermore, he testified 
that he had taken at least 90 hours of sick leave from work in 
the last year.  Therefore, the current severity and extent of the 
Veteran's service-connected degenerative spurring of the thoracic 
spine is unclear.

Additionally, the General Rating Formula for Diseases and 
Injuries of the Spine indicates that disability of the 
thoracolumbar and cervical spine segments should be evaluated 
separately; however, as the term "thoracolumbar" includes both 
the lumbar and thoracic spine segments, the General Rating 
Formula implicitly provides that these two spinal segments should 
be evaluated together.  See General Rating Formula for Diseases 
and Injuries of the Spine, 38 C.F.R. § 4.71a, Note (6).  As the 
decision above grants service connection for a lumbar spine 
disability, the issues of the initial rating for the lumbar spine 
and the rating of the thoracic spine are inextricably 
intertwined.  A new VA examination is necessary in order to fully 
and fairly evaluate the Veteran's service-connected thoracolumbar 
spine disability.  

In addition, the record reflects that the Veteran continues to 
receive treatment for his back at the VA Medical Center in 
Saginaw, Michigan.  Therefore, on remand, updated VA treatment 
records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (finding that VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).  

The record also contains opinions and some treatment records from 
Dr. P., physical therapist K.G., and D.D., D.O; however, it is 
unclear whether these are all of the treatment records from these 
private treatment providers.  As any continuing treatment by 
these treatment providers could be pertinent in evaluating the 
Veteran's service-connected thoracolumbar spine disability, such 
should be requested on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all private health care 
providers, who have treated him for his 
service-connected thoracolumbar spine 
disability.  Of particular interest are 
any treatment records showing treatment 
with Dr. P., physical therapist K.G., and 
D.D., D.O.  After securing any necessary 
releases, request any identified records 
that are not duplicates of those contained 
in the claims file.  If such records are 
unavailable, the claims file should be 
clearly documented to that effect and the 
Veteran must be notified of any inability 
to obtain these records, in accordance 
with 38 C.F.R. § 3.159(e).

2.  Obtain all relevant ongoing VA 
treatment records dating since June 2007 
from the VA Medical Center in Saginaw, 
Michigan.  If such records are 
unavailable, the claims file should be 
clearly documented to that effect and the 
Veteran must be notified of any inability 
to obtain these records, in accordance 
with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA spine 
examination to determine the current severity 
of his service-connected thoracolumbar spine 
disability.  The claims file must be provided 
to and be reviewed by the examiner in 
conjunction with the examination.  A complete 
rationale should be provided for all opinions 
expressed.

The examiner should describe all 
symptomatology related to the Veteran's 
service-connected thoracolumbar spine 
disability, to include orthopedic and 
neurological symptoms.  All indicated tests 
should be performed and all findings should 
be reported in detail, including X-rays of 
the spine, range of motion of the 
thoracolumbar spine (specifying at what 
degree in motion pain begins), and motor 
and sensory evaluation.

The examiner should also describe any 
functional loss pertaining to the Veteran's 
service-connected thoracolumbar spine 
disability due to pain or weakness, and 
document all objective evidence of those 
symptoms.  In addition, the examiner should 
provide an opinion on the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on extended 
use.  The examiner should also document, to 
the extent possible, the frequency and 
duration of incapacitating episodes (acute 
signs and symptoms of intervertebral disc 
syndrome that have required bed rest 
prescribed by a physician and treatment by 
a physician).

4.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed, and the 
RO/AMC should readjudicate the rating of 
the service-connected thoracolumbar spine 
disability.  If the benefit sought on 
appeal remains denied, then the Veteran and 
his representative should be furnished with 
a supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


